Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-02694


  PHILIP BOATENG,
                          Plaintiff

  v.

  CHIEF NICHOLAS METZ, in his official and individual capacity,
  SERGEANT JEFFREY LONGNECKER , in his official and individual capacity,
  AURORA POLICE DEPARTMENT, and
  CITY OF AURORA

                      Defendants
       ________________________________________________________________________

                                     COMPLAINT
                                 AND JURY DEMAND
        ______________________________________________________________________

  Plaintiff, by and through his attorney, Kristina M. Bergsten, hereby file this Complaint and Jury

  Demand against the above named Defendants.

                                         I. INTRODUCTION

  1. Plaintiff brings this Civil Rights Action pursuant to 42 U.S.C. §§ 1983 and 1988 for relief

       through compensatory, exemplary and punitive damages, and attorney’s fees stemming from

       Defendants’ violations of Plaintiff’s rights guaranteed by the Fourth and Fourteenth

       Amendments to the United States Constitution.



  2. Defendants’ conduct was under color of state law and such conduct, jointly and severally,

       directly and proximately caused the deprivation of Plaintiff’s federally and state protected

       rights; Plaintiff seeks relief through compensatory, exemplary, and punitive damages, and

       attorney’s fees.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 2 of 18




  3. This action arises under the Constitution and laws of the United States including Article III,

     Section 1 of the United States Constitution and 42 U.S.C. §§ 1983 and 1985.



                                        II. JURISDICTION

  4. Jurisdiction is proper in the District of Colorado pursuant to 42 U.S.C. §§ 1983 and 1988 and

     under the Fourth and Fourteenth Amendments to the Constitution of the United States.


  5. Jurisdiction is conferred on the Court pursuant to 28 U.S.C. § 1331 and 1343.


  6. Jurisdiction for attorney’s fees and costs is found at 42 U.S.C. § 1988.


  7. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391.


  8. This is a civil rights action for damages and attorney’s fees arising under 42 U.S.C. §§ 1983

     and 1988, stemming from Defendants’ violation of Plaintiff’s rights guaranteed by the Fourth

     and Fourteenth Amendments to the Constitution of the United States.


                                             III. PARTIES


  9. At all times material hereto, Plaintiff Philip Boateng was an individual and a resident of

     Colorado, residing at 978 S. Blackhawk Street, #204, Aurora, Colorado 80012.



  10. At all times material hereto, Defendant, Chief Nicholas Metz (hereafter, “Metz”), was duly

     appointed and sworn as Chief of Police of Defendant APD and is the lead supervisory agent

     of Defendant Sergeant J. Longnecker and was acting under color of state law in his capacity
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 3 of 18




     as a law enforcement officer by the Defendant City of Aurora and/or of the Aurora Police

     Department with a principal address of 15001 E. Alameda Parkway, Aurora, CO 80012.


  11. At all times material hereto, Defendant, Sergeant Longnecker (hereafter, “Longnecker”), was

     duly appointed and sworn as a Sergeant with Defendant APD and was acting under color of

     state law in his capacity as a law enforcement officer by the Defendant City of Aurora and/or

     of the Aurora Police Department with a principal address of 15001 E. Alameda Parkway,

     Aurora, CO 80012.


  12. At all times material hereto, Defendant City of Aurora (hereafter, “the City”) is a Colorado

     Municipal Corporation and is the legal entity responsible for itself and for the Aurora Police

     Department and is located at 15001 E. Alameda Parkway, Aurora, CO 80012, and is also the

     employer of the individual Defendants and is a proper entity to be sued under 42 U.S.C. §§

     1983, 1986, and 1988.


  13. At all times material hereto, Defendant Aurora Police Department (hereafter, “APD”) located

     at 15001 E. Alameda Parkway, Aurora, CO 80012, and is also the employer of the individual

     Defendants and is a proper entity to be sued under 42 U.S.C. §§ 1983, 1986, and 1988.


                                  IV. GENERAL ALLEGATIONS

  14. Plaintiff hereby re-alleges and incorporates by reference as though fully set forth herein the

     allegations contained above.


  15. On November 12, 2017 at approximately 6:20pm, Plaintiff was on his way to work; he left

     his home at his usual time and took his usual route: North on Potomac Street from 6th

     Avenue, and West on Colfax Avenue to University Hospital.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 4 of 18




  16. He parked his car in the usual parking lot (Parking Lot 4) at his usual time: 6:23pm.

  17. He exited his vehicle, a black BMW SUV with a license plate of QXK 512, walked into his

     building, and clocked in to work at his usual time: 6:28pm.

  18. On this same date and time (November 12, 2017 at 6:23pm), Defendant Longnecker was in

     the 900-1000 block of Potomac Street and observed a blue BMW SUV with Colorado license

     plate KYX 512.

  19. While Plaintiff was at work, at 6:26pm, Defendant Longnecker and two other Aurora Police

     Officers immediately pulled into Parking Lot 4 and proceeded to tow Plaintiff’s vehicle.

  20. Plaintiff finished his “night shift” at University Hospital, clocked out, and went to the

     parking lot to get in his car and go home.

  21. Plaintiff could not find his car when he exited his building.

  22. Plaintiff called the University Police to report his car missing; University Police Officer

     Trieu investigated the situation and advised Plaintiff that his car had been towed by

     Defendant Longnecker.

  23. Plaintiff made several phone calls to Defendant Longnecker.

  24. Lt. Hildebrand took Plaintiff’s messages and said he would pass them on to Defendant

     Longnecker.

  25. Eventually, a few days after Plaintiff’s car was towed, Plaintiff called Defendant

     Longnecker’s supervisor, Lt. Hildebrand who advised he would reach out to Defendant

     Longnecker. Eventually, Defendant Longnecker called Plaintiff back.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 5 of 18




  26. During this conversation, Defendant Longnecker accused Plaintiff of speeding, eluding a

     police officer, drinking and driving, being on drugs, and lying to Defendant Longnecker

     about all of these things.

  27. Plaintiff politely denied Defendant Longnecker’s accusations and asked why his vehicle was

     towed and how he could get it back since he did not commit any crimes.

  28. Defendant Longnecker continued to accuse Plaintiff of lying and demanded personal

     information that was unnecessary to Defendant’s supposed investigation, such as Plaintiff’s

     social security number (which Defendant Longnecker claimed he needed to verify Plaintiff’s

     ownership, even though Plaintiff told him he owned the vehicle and Defendant Longnecker

     already verified that with the DMV), which Plaintiff declined to provide.

  29. Plaintiff provided his name, date of birth, and address.

  30. Defendant Longnecker stated that if Plaintiff did not give his social security number, then he

     would not get his car back and the car would remain at the impound until Longnecker

     returned to work one (1) week later. Defendant Longnecker again accused Plaintiff of being a

     “liar.”

  31. Plaintiff advised that the vehicle Defendant Longnecker towed was his vehicle and the

     corresponding address was also Plaintiff’s address.

  32. Defendant Longnecker stated that the only way Plaintiff could get his vehicle back was if he

     met with Defendant that night; Plaintiff advised he wanted to speak to an attorney because he

     did not commit any crimes.

  33. Defendant responded that he would not release Plaintiff’s vehicle from impound until

     Defendant was back in the office the following week.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 6 of 18




  34. Plaintiff asked if there were other days he was working so that he could get his vehicle back

     sooner and Defendant repeated that he would only release the vehicle if Plaintiff met with

     him when he was back at his desk the following week.

  35. Defendant Longnecker further advised that he would put a note in the system so that no one

     else could release the vehicle to Plaintiff, either.

  36. Defendant Longnecker charged Plaintiff with C.R.S. § 42-4-1402(1)(2)(a), careless driving;

     §42-4-1101(1), speeding; and § 42-4-1413, eluding police.

  37. Defendant Longnecker did not have any lawful reason to tow Plaintiff’s vehicle.

  38. Plaintiff’s vehicle was not obstructing traffic or interfering with highway maintenance; nor

     did Plaintiff or his vehicle fall under any of the enumerated considerations that an Aurora

     Police Officer may, in his/her discretion, tow a vehicle. See, Aurora Municipal Code § 134-

     37(a)(1)-(21).

  39. Defendant Longnecker, in his police narrative, stated the reason he impounded the vehicle

     was so he could meet with Plaintiff in person to verify his identity.

  40. However, Plaintiff already advised the car belonged to him and provided identifying

     information that matched what Defendant Longnecker already found via the DMV.

  41. On November 14, 2018, Counsel for Plaintiff contacted Defendant Metz to get Plaintiff’s car

     released based on an improper seizure under the 4th Amendment of the United States

     Constitution.

  42. Instead, Plaintiff’s Counsel was contacted by City Attorney Nancy Rogers who advised that

     Defendant Metz stated he would not agree to release the car and “he is not in the business of

     second-guessing his officers,” so the car would remain impounded.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 7 of 18




  43. On December 6, 2017, Aurora Municipal Judge Cynthia Mares found the tow and impound

     of Plaintiff’s car to be improper and ordered the car released.

  44. Plaintiff was wrongfully prosecuted in the Arapahoe County District Court for the

     aforementioned charges because Defendants Longnecker, Metz, Aurora Police Department,

     and City of Aurora did not have any lawful reason to charge and prosecute Plaintiff with

     C.R.S. § 42-4-1402(1)(2)(a), careless driving; §42-4-1101(1), speeding; and § 42-4-1413,

     eluding police.

  45. Defendant Longnecker chose to wrongfully charge Plaintiff and unnecessarily tow his car

     because of the color of Plaintiff’s skin.

  46. Defendants Metz, Aurora Police Department, and City of Aurora supported Defendant

     Longnecker’s actions (even though a logical review of what he had done necessitated

     dismissal of the charges and the return of Plaintiff’s car) because Defendants have a history

     and unwritten policy of racially profiling Aurora citizens and wrongfully charging them or

     over-charging them with crimes because of the dark pigmentation of their skins; Plaintiff is

     one Aurora citizen in a long line who has been racially profiled and discriminated.

  47. On May 29, 2018, the District Attorney’s Office dismissed all charges against Plaintiff after a

     review of the evidence provided by Defendant Longnecker, reflecting a prosecutorial

     judgment that the case could not be proven beyond a reasonable doubt.

  48. As a direct and proximate result of the wrongful conduct of each of the Defendants, Plaintiff

     has been substantially injured. These injuries include, but are not limited to, loss of

     constitutional and federal rights, and mental and emotional distress caused by the

     unconstitutional concerted conduct of all of these Defendants.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 8 of 18




  49. Plaintiff is deeply disturbed by the willfully wanton and reckless conduct of Defendants that

     directly caused violations of his Constitutional Rights.


  50. Plaintiff is also entitled to punitive damages on all of his claims against Defendants

     personally to redress their willful, malicious, wanton, reckless, and fraudulent conduct.


  51. Plaintiff will be irreparably harmed if judgment is not entered for Plaintiff and against

     Defendants.


                                 V. FIRST CLAIM FOR RELIEF
     42 U.S.C. § 1983 – Deliberately Indifferent Policies, Practices, Customs, Training, and
   Supervision in violation of the Fourth, Fourteenth, and First Amendments and in violation
                                        of 42 U.S.C. 1981
                                      (Against all Defendants)

  52. Plaintiff hereby alleges and incorporates by reference as though fully set forth herein the

     allegations contained above.


  53. Section 1983 of The Civil Rights Act states, in relevant part:

             “Every person who, under color of any statute, ordinance, regulation,
             custom, or usage, of any State or Territory or the District of Columbia,
             subjects, or causes to be subjected, any citizen of the United States or
             other person within the jurisdiction thereof to the deprivation of any
             rights, privileges, or immunities secured by the Constitution and laws,
             shall be liable to the party injured in an action at law, suit in equity, or
             other proper proceeding for redress.”

  54. Plaintiff in this action is a citizen of the United States and all Defendants to this claim are

     persons for purposes of 42 U.S.C. § 1983.


  55. All individual Defendants to this claim, at all times relevant hereto, were acting under the

     color of state law.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 9 of 18




  56. At the time of the complained of events, Plaintiff had the following clearly established

     constitutional rights:


             a. The right to be free from unreasonable seizures of his property, under the Fourth
                Amendment;

             b. The right to exercise his constitutional rights of free speech under the First
                Amendment without retaliation;

             c. The right to be free from discrimination by police under the Equal Protection
                Clause of the Fourteenth Amendment and under 42 U.S.C. § 1981; and

             d. The right to be free from malicious prosecution under the Fourth and Fourteenth
                Amendments.

  57. Defendants Longnecker, Metz, Aurora Police Department, and City knew or should have

     known of these rights at the time of the complained of conduct as they were clearly

     established at that time.


  58. The acts or omissions of these Defendants, as described herein, deprived Mr. Boateng of his

     constitutional and statutory rights and caused him other damages.


  59. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff of

     his constitutional and statutory rights and caused him other damages.


  60. Defendants are not entitled to qualified immunity for the complained of conduct.


  61. Defendants Longnecker, Metz, Aurora Police Department, and City of Aurora were, at all

     times relevant, policymakers for the City and the Police Department and in that capacity

     established policies, procedures, customs, and/or practices for the same.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 10 of 18




   62. These Defendants developed and maintained policies, procedures, customs, and/or practices

       exhibiting deliberate indifference to the constitutional rights of citizens, which were moving

       forces behind and proximately caused the violations of Mr. Boateng’s constitutional and

       federal rights as set forth herein and in the other claims, resulted from a conscious or

       deliberate choice to follow a course of action from among various available alternatives.


   63. Defendant Whitman and Defendant City have created and tolerated an atmosphere of

       lawlessness, and have developed and maintained long-standing, department-wide customs,

       law enforcement related policies, procedures, customs, practices, and/or failed to properly

       train and/or supervise its officers in a manner amounting to deliberate indifference to the

       constitutional rights of Plaintiff and of the public.


   64. In light of the duties and responsibilities of those police officers that participate in arrest and

       preparation of police reports on alleged crimes, the need for specialized training and

       supervision is so obvious, and the inadequacy of training and/or supervision is so likely to

       result in the violation of constitutional and federal rights such as those described herein that

       the failure to provide such specialized training and supervision is deliberately indifferent to

       those rights.


   65. The deliberately indifferent training and supervision provided by Defendants City and Metz

       resulted from a conscious or deliberate choice to follow a course of action from among

       various alternatives available to Defendants City and Metz and were moving forces in the

       constitutional and federal violation injuries complained of by Plaintiff.


   66. Defendants are not entitled to qualified immunity for the complained of conduct.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 11 of 18




   67. As a proximate result of Defendants’ unlawful conduct, Plaintiff suffered actual mental and

      emotional injuries, and other damages and losses as described herein entitling him to

      compensatory and special damages, in amounts to be determined at trial.


   68. Plaintiff is further entitled to attorney’s fees and costs pursuant to 42 U.S.C. § 1988, pre-

      judgment interest and costs as allowable by federal law.


   69. In addition to compensatory, economic, consequential and special damages, Plaintiff seeks

      appropriate declaratory and injunctive relief pursuant to 42 U.S.C. § 1983 to redress

      Defendants’ above-described ongoing deliberate indifference in policies, practices, habits,

      customs, usages, training, and supervision with respect to the rights described herein, and

      with respect to the ongoing policy and/or practice of the Aurora Police Department for failing

      to investigate or appropriately handle complaints of the same, which Defendants have no

      intention to voluntarily correct despite obvious need and requests for such correction.


                                 VI. SECOND CLAIM FOR RELIEF
                                         Malicious Prosecution
                               (Against Defendants Longnecker and Metz)

   70. Plaintiff hereby alleges and incorporates by reference as though fully set forth herein the

      allegations contained above.


   71. Section 1983 of The Civil Rights Act states, in relevant part:

              “Every person who, under color of any statute, ordinance, regulation,
              custom, or usage, of any State or Territory or the District of Columbia,
              subjects, or causes to be subjected, any citizen of the United States or
              other person within the jurisdiction thereof to the deprivation of any
              rights, privileges, or immunities secured by the Constitution and laws,
              shall be liable to the party injured in an action at law, suit in equity, or
              other proper proceeding for redress.”
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 12 of 18




   72. Plaintiff in this action is a citizen of the United States and all Defendants to this claim are

      persons for purposes of 42 U.S.C. § 1983.


   73. All individual Defendants to this claim, at all times relevant hereto, were acting under the

      color of state law in their capacity as Aurora police officers and their acts or omissions were

      conducted within the scope of their official duties or employment.


   74. At the time of the complained of events, Plaintiff had the clearly established constitutional

      right to be free from malicious prosecution without probable cause under the Fourth

      Amendment and in violation of Due Process under the Fourteenth Amendment.


   75. Any reasonable police officer knew or should have known of these rights at the time of the

      complained of conduct as they were clearly established at that time.


   76. Individual Defendants violated Mr. Boateng’s Fourth and Fourteenth Amendment rights to

      be free from malicious prosecution without probable cause and without due process when

      they worked in concert to secure false charges against him, resulting in the unlawful seizure

      of his vehicle and unlawful prosecution.


   77. Individual Defendants conspired and/or acted in concert to institute, procure, and continue a

      criminal proceeding for careless driving, eluding a police officer, and speeding against Mr.

      Boateng without probable cause.


   78. Defendants engaged in the conduct described in this Complaint by willfully, maliciously, in

      bad faith, and in reckless disregard of Mr. Boateng’s federally protected constitutional rights.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 13 of 18




   79. Those criminal proceedings terminated in Plaintiff’s favor; the Prosecutor dismissed the

      charges without any compromise by Plaintiff, reflecting a prosecutorial judgment that the

      case could not be proven beyond a reasonable doubt.


   80. The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

      injuries.


   81. These individual Defendants acted in concert and joint action with each other.


   82. The acts or omissions of Defendants as described herein intentionally deprived Plaintiff of

      his constitutional and statutory rights and caused him other damages.


   83. Defendants are not entitled to qualified immunity for the complained of conduct.


   84. Defendants to this claim at all times relevant hereto acted pursuant to municipal/county

      custom, policy, decision, ordinance, regulation, widespread habit, usage, or practice in its

      actions pertaining to Plaintiff.


   85. As a proximate result of Defendants’ unlawful conduct, Plaintiff suffered actual mental and

      emotional injuries, and other damages and losses as described herein entitling him to

      compensatory and special damages, in amounts to be determined at trial.


   86. Plaintiff is further entitled to attorney’s fees and costs pursuant to 42 U.S.C. § 1988, pre-

      judgment interest and costs as allowable by federal law.


   87. In addition to compensatory, economic, consequential and special damages, Plaintiff is

      entitled to punitive damages against each of the individually named Defendants under 42
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 14 of 18




      U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

      maliciously, willfully, or with a reckless or wanton disregard of Plaintiff’s constitutional and

      statutory rights.


                               VII. THIRD CLAIM FOR RELIEF
        Racial Discrimination in violation of the Equal Protection clause of the Fourteenth
                                Amendment and 42 U.S.C. § 1981
                            (Against Defendants Longnecker and Metz)

   88. Plaintiff hereby alleges and incorporates by reference as though fully set forth herein the

      allegations contained above.


   89. The Fourteenth Amendment to the United States Constitution states, in relevant part: “[n]o

      State shall… deprive any person of life, liberty, or property, without due process of law; nor

      deny to any person within its jurisdiction the equal protection of the laws.” 14th Amendment,

      U.S. Const.


   90. Section 1983 of The Civil Rights Act states, in relevant part:

              “Every person who, under color of any statute, ordinance, regulation,
              custom, or usage, of any State or Territory or the District of Columbia,
              subjects, or causes to be subjected, any citizen of the United States or
              other person within the jurisdiction thereof to the deprivation of any
              rights, privileges, or immunities secured by the Constitution and laws,
              shall be liable to the party injured in an action at law, suit in equity, or
              other proper proceeding for redress.”

   91. Plaintiff in this action is a citizen of the United States and all Defendants to this claim are

      persons for purposes of 42 U.S.C. § 1983.


   92. All individual Defendants to this claim, at all times relevant hereto, were acting under the

      color of state law in their capacity as Aurora police officers and their acts or omissions were

      conducted within the scope of their official duties or employment.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 15 of 18




   93. At the time of the complained of events, Plaintiff had the clearly established constitutional

      right to be free from racial discrimination in law enforcement by police officers and to enjoy

      the equal protection of the laws.


   94. Section 1981 of the Civil Rights Act states, in pertinent part:

              “(a) All persons within the jurisdiction of the United States shall have
              the same right in every State and Territory to make and enforce
              contracts, to sue, be parties, give evidence, and to the full and equal
              benefit of all laws and proceedings for the security of persons and
              property as is enjoyed by white citizens, and shall be subject to like
              punishment, pains, penalties, taxes, licenses, and exactions of every
              kind, and to no other.”

   95. Plaintiff, as an African American, is a member of a protected class, and thus also had the

      clearly established statutory right under this provision of 42 U.S.C. § 1981 to be free from

      racially motivated arrests, seizures, and the filing of false charges.


   96. Any reasonable police officer, police department, and city knew or should have known of

      these rights at the time of the complained of conduct as they were clearly established at that

      time.


   97. Plaintiff’s race was a motivating factor in the decisions to unconstitutionally seize Plaintiff’s

      care and then maliciously prosecute Plaintiff with false charges. Defendants’ conduct was

      undertaken with the purpose of depriving Plaintiff of the equal protection and benefits of the

      law, equal privileges and immunities under the law, and due process in violation of the

      Fourteenth Amendment and § 1981.


   98. Defendants engaged in the conduct described by this Complaint willfully, maliciously, in bad

      faith, and in reckless disregard of Mr. Boateng’s federally protected rights.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 16 of 18




   99. The acts and omissions of all individual Defendants were moving forces behind Plaintiff’s

      injuries.


   100.   These individual Defendants acted in concert and joint action with each other.


   101.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

      of his constitutional and statutory rights and cause him other damages.


   102.   Defendants are not entitled to qualified immunity for the complained of conduct.


   103.   Defendants to this claim at all times relevant hereto were acting pursuant to

      municipal/county custom, police, decision, ordinance, regulation, widespread habit, usage, or

      practice in their actions pertaining to Plaintiff.


   104.   As a proximate result of Defendants’ unlawful conduct, Plaintiff suffered mental and

      emotional injuries, and other damages and losses as described herein entitling him to

      compensatory and special damages, in amounts to be determined at trial.


   105.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff is further

      entitled to attorney’s fees and costs pursuant to 42 U.S.C. § 1988, pre-judgment interest and

      costs as allowable by federal law.


   106.   In addition to compensatory, economic, consequential and special damages, Plaintiff is

      entitled to punitive damages against each of the individually named Defendants under 42

      U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

      maliciously, willfully, or with a reckless or wanton disregard of Plaintiff’s constitutional and

      statutory rights.
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 17 of 18




                                      REQUEST FOR RELIEF

   WHEREFORE, for all the foregoing reasons, Plaintiff respectfully request this Court to enter

   Judgment in favor of Plaintiff and against each of the Defendants and grant:

          1. Compensatory and consequential damages, including damages for emotional distress,

              mental anguish, and humiliation on all claims allowed by law in an amount to be

              determined at trial;

          2. Economic losses on all claims allowed by law;

          3. Special damages in an amount to be determined at Trial;

          4. Punitive damages on all claims allowed by law against individual Defendants and in

              an amount to be determined at trial;

          5. Attorney’s fees and the costs associated with this action under 42 U.S.C. § 1988,

              including expert witness fees, on all claims allowed by law;

          6. Pre- and post-judgment interest at the lawful rate; and

          7. Any further relief that this court deems just and proper, and any other appropriate

              relief at law and equity.

                          PLAINTIFF REQUESTS A TRIAL BY JURY.

   Respectfully submitted this 23 day of October, 2018.


                                                       s/Kristina M. Bergsten__________
                                                       Kristina M. Bergsten, ID # 50663
                                                       BERGSTEN LAW OFFICES
                                                       700 17th Street, Suite 1300
                                                       Denver, CO 80202
                                                       Telephone: 303-623-4000
                                                       Email: Kristina.bergsten@bergstenlaw.com
                                                       Attorney for Plaintiff,
                                                       Philip Boateng
Case 1:18-cv-02694-WJM-SKC Document 1 Filed 10/23/18 USDC Colorado Page 18 of 18




                                   CERTIFICATE OF SERVICE

   I hereby certify that on this 23 day of October 2018, I filed the foregoing pleading via the ECF
   system and served Defendants via certified mail at the address below:


   Aurora Police Department
   Chief Metz
   Sergeant Longnecker
   15001 E. Alameda Parkway,
   Aurora, CO 80012

   City of Aurora
   ATTN: City Attorney’s Office
   14999 E. Alameda Parkway
   Aurora, CO 80012


                                                s/Kristina Bergsten_____
                                                Kristina M. Bergsten, ID # 50663
                                                BERGSTEN LAW OFFICES
                                                700 17th Street, Suite 1300
                                                Denver, CO 80202
                                                Telephone: 303-623-4000
                                                Email: Kristina.bergsten@bergstenlaw.com
                                                Attorney for Plaintiff,
                                                Philip Boateng
